Exhibit 10.7

EXECUTION COPY

AWARD AGREEMENT

for

NON-QUALIFIED STOCK OPTION

(121,750 Shares)

THIS AWARD AGREEMENT (the “Agreement”), effective as of October 1, 2009 (the
“Grant Date”), is made by and between RENTRAK CORPORATION, an Oregon corporation
(“Corporation”), and DAVID I. CHEMEROW, an employee of Corporation (“Employee”):

RECITALS

A. Corporation wishes to afford Employee the opportunity to purchase Shares of
its $.001 par value Common Stock (the “Common Stock”).

B. Corporation has adopted the Amended and Restated 2005 Stock Incentive Plan of
Rentrak Corporation (the “Plan”).

C. The Committee appointed to administer the Plan has determined that it would
be to the advantage and best interest of Corporation and its shareholders to
grant the Non-Qualified Stock Option Award (the “Option”) provided for in this
Agreement to Employee as an inducement to accept employment as Chief Operating
Officer and Chief Financial Officer of Corporation and as an incentive to
provide high quality services during such employment.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:

1. GRANT OF OPTION

1.1 Grant of Option. In consideration of Employee’s agreement to become an
employee of Corporation or its Subsidiaries and for other good and valuable
consideration, effective as of the date of this Agreement, Corporation
irrevocably grants to Employee an Option to purchase any part or all of an
aggregate of 121,750 Shares of Common Stock upon the terms and conditions set
forth in this Agreement.

1.2 Purchase Price. The purchase price of the Shares covered by the Option is
$17.22 per Share, without commission or other charge, subject to adjustment as
provided in Section 13 of the Plan.

1.3 Consideration to Corporation. In consideration of the granting of this
Option by Corporation, Employee agrees to render faithful and efficient services
to Corporation or any Subsidiary, with such duties and responsibilities as set
forth in Employee’s employment agreement with Corporation. Nothing in this
Agreement or the Plan confers upon Employee any right to continue in the employ
of Corporation or any Subsidiary or will interfere with or restrict in any way
the rights of Corporation and its Subsidiaries, which are expressly reserved, to
discharge Employee at any time for any reason whatsoever, with or without cause,
except as provided in Employee’s employment agreement with Corporation.

1.4 Cause and Good Reason. For purposes of this Agreement, “Cause” and “Good
Reason” for termination of employment have the meanings set forth in Employee’s
employment agreement.

 

- 1 -



--------------------------------------------------------------------------------

1.5 Adjustments in Option. The Option is subject to adjustment as provided in
Section 13 of the Plan.

2. PERIOD OF EXERCISABILITY

2.1 Commencement of Exercisability.

(a) Unless the Option is otherwise terminated or the time of its exercisability
is accelerated in accordance with this Agreement, the Option may be exercised
from time to time beginning on the dates indicated to purchase Shares up to the
following limits (including any Shares previously purchased pursuant to the
Option):

(i) Beginning October 1, 2010 – 30,437 Shares;

(ii) Beginning October 1, 2011 – an additional 30,437 Shares;

(iii) Beginning October 1, 2012 – an additional 30,437 Shares; and

(iv) Beginning October 1, 2013 – 100 percent of the Shares.

(b) Notwithstanding Section 2.1(a), if Employee’s employment is terminated by
Corporation without Cause or by Employee for Good Reason, the Option will become
exercisable, to the extent it is not then exercisable, as to the installment
scheduled to become exercisable in the calendar year in which termination of
Employee’s employment occurs and the installment scheduled to become exercisable
in the following calendar year. Acceleration of vesting under this
Section 2.1(b) is conditioned upon execution of the release described in
Section 6.2 of Employee’s employment agreement within 30 days following
termination of Executive’s employment with Corporation.

(c) Notwithstanding Section 2.1(a), the Option will become fully and immediately
exercisable if an event occurs on or after six months following the Grant Date
that constitutes a Change in Control of Corporation before the Option expires
pursuant to Section 2.3. For purposes of this Agreement, “Change in Control” is
defined as the first occurrence of any of the following:

(i) Any person (including any individual, corporation, limited liability
company, partnership, trust, group, association, or other “person,” as such term
is used in Section 13(d)(3) or 14(d) of the Exchange Act) other than a trustee
or other fiduciary holding securities under an employee benefit plan of
Corporation, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Corporation representing more than 50 percent of the combined voting power of
Corporation’s then outstanding securities;

(ii) A majority of the directors elected at any annual or special meeting of
shareholders are not individuals nominated by Corporation’s then incumbent
Board; or

(iii) The shareholders of Corporation approve (A) a merger or consolidation of
Corporation with any other corporation, other than a merger or consolidation
which would result in the Voting Securities (defined as all issued and
outstanding securities ordinarily having the right to vote at elections of
Corporation’s directors) of Corporation outstanding immediately prior to such
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) 50 percent or more of
the combined voting power of the Voting Securities of Corporation or of such
surviving entity outstanding immediately after such merger or consolidation,
(B) a plan of complete liquidation of Corporation, or (C) an agreement for the
sale or disposition by Corporation of all or substantially all of its assets.

(d) No portion of the Option which is unexercisable upon termination of
Employee’s employment with Corporation or any Subsidiary will subsequently
become exercisable.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Duration of Exercisability. Once the Option becomes exercisable pursuant to
Section 2.1, it will remain exercisable until it becomes unexercisable under
Section 2.3.

2.3 Expiration of Option. To the extent the Option had previously become
exercisable, the Option may not be exercised to any extent by anyone after the
first to occur of the following events:

(a) October 1, 2019;

(b) Immediately upon termination of Employee’s employment with Corporation or
any Subsidiary for Cause;

(c) One year following Employee’s death or disability;

(d) Six months following termination of employment for any reason other than
Cause, death, or disability; or

(e) On the date specified in Section 2.4(b) in connection with a Terminating
Event (as that term is defined in Section

2.4(b)).

2.4 Adjustments to and/or Cancellation of the Option.

(a) Neither (i) the issuance of additional shares of stock of Corporation in
exchange for adequate consideration (including services), nor (ii) the
conversion of outstanding preferred shares of Corporation into Common Stock,
will be deemed to require an adjustment in the Shares covered by the Option or
in the purchase price of Shares subject to the Option pursuant to Section 13 of
the Plan. In the event the Committee determines that an event has occurred
affecting Corporation such that an adjustment to the Option under Section 13 of
the Plan should be made but that it is not practical or feasible to make such an
adjustment, such event will be deemed a Terminating Event subject to the
following subsection.

(b) Subject to Section 13 of the Plan, in the event of a Change in Control or
the occurrence of an event in accordance with the last sentence of the previous
subsection (any of such events is herein referred to as a “Terminating Event”),
the Committee will determine whether provision will be made in connection with
the Terminating Event for an appropriate assumption of the Option by, or
substitution of appropriate new options covering stock of, a successor
corporation employing Employee or stock of an affiliate of such successor
employer corporation. If the Committee determines that such an appropriate
assumption or substitution will be made, the Committee will give notice of the
determination to Employee and the terms of such assumption or substitution, and
any adjustments made (i) to the number and kind of shares subject to the Option
outstanding under the Plan (or to options issued in substitution therefor),
(ii) to the Option purchase price, and (iii) to the terms and conditions of the
Option, will be binding upon Employee. If the Committee determines that no
assumption or substitution will be made, the Committee will give notice of this
determination to Employee, whereupon Employee will have the right for a period
of 30 days following the notice to exercise in full or in part the unexercised
and unexpired portion of this Option, which will become exercisable as specified
in Section 2.1(b) above. Upon the expiration of this 30-day period, the Option
will expire to the extent not earlier exercised.

(c) The Committee will exercise its discretion in connection with the
determinations under this Section 2.4 in good faith and in a uniform and
nondiscriminatory manner with respect to all participants under the Plan.

3. EXERCISE OF OPTION

3.1 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 2.3; provided, however, that each partial exercise will be for not
less than 100 Shares and must be for whole Shares only.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to Corporation’s Secretary or his office of all of
the following prior to the time when the Option or such portion becomes
unexercisable under Section 2.3:

(a) A written notice complying with the applicable rules established by the
Committee stating that the Option, or a portion thereof, is exercised. The
notice must be signed by Employee or other person then entitled to exercise the
Option or such portion.

(b) Full payment to Corporation for the Shares with respect to which such Option
or portion is exercised, which must be:

(i) In cash; or

(ii) In Shares of Common Stock owned by Employee, duly endorsed for transfer to
Corporation, with a Fair Market Value on the date of delivery equal to the
aggregate purchase price of the Shares as to which the Option is exercised; or

(iii) In Shares of Common Stock issuable to Employee upon exercise of the
Option, with a Fair Market Value on the date of delivery equal to the aggregate
purchase price of the Shares as to which the Option is exercised.

(c) A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by Employee or other person then entitled to exercise such
Option or portion as the Committee in its discretion, determines is necessary or
appropriate to effect compliance with the Securities Act of 1933 and any other
federal or state securities laws or regulations.

(d) Full payment to Corporation (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option. Such payment may be, in whole or in part, in (i) cash,
(ii) Shares of Corporation’s Common Stock owned by Employee, duly endorsed for
transfer, with a Fair Market Value equal to the sums required to be withheld, or
(iii) Shares of Corporation’s Common Stock issuable to Employee upon exercise of
the Option with a Fair Market Value equal to the sums required to be withheld.

(e) In the event the Option or portion is exercised pursuant to Section 4.1 by
any person or persons other than Employee, appropriate proof of the right of
such person or persons to exercise the Option.

3.3 Rights as Shareholder. The holder of the Option is not, and does not have
any of the rights or privileges of, a shareholder of Corporation in respect of
any Shares purchasable upon the exercise of any part of the Option unless and
until certificates representing such Shares have been issued by Corporation to
such holder.

4. OTHER PROVISIONS

4.1 Option Not Transferable. Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until such Option has been exercised, or the Shares underlying such Option have
been issued, and all restrictions applicable to such Shares have lapsed. Neither
the Option nor any interest or right in the Option or part thereof will be
liable for the debts, contracts or engagements of Employee or his successors in
interest or will be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof will be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

4.2 Shares to Be Reserved. Corporation will at all times during the term of the
Option reserve and keep available such number of Shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

4.3 Notices. Any notice to be given under the terms of this Agreement to
Corporation must be addressed to Corporation in care of its Secretary, and any
notice to be given to Employee will be addressed to him at the address given
beneath his signature. By a notice given pursuant to this Section 4.3, either
party may designate a different address for notices to be given. Any notice
which is required to be given to Employee will, if Employee is then deceased, be
given to Employee’s personal representative if such representative has
previously informed

 

- 4 -



--------------------------------------------------------------------------------

Corporation of his status and address by written notice under this Section 4.3.
Any notice will be deemed duly given when enclosed in a properly sealed envelope
or wrapper addressed as pursuant to this Section, and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

4.4 Titles. Titles are provided in this Agreement for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

4.5 Construction. This Agreement will be administered, interpreted and enforced
under the internal laws of the State of Oregon without regard to conflicts of
laws thereof.

4.6 Conformity to Securities Laws. Employee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933 and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation Rule 144 under the Securities Act of 1933 and Rule
16b-3 under the Exchange Act. Notwithstanding anything herein to the contrary,
the Plan will be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement will be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

4.7 Definition of Terms All capitalized terms used in this Agreement without
definition have the meanings ascribed to such terms in the Plan.

 

RENTRAK CORPORATION By  

/s/ William P. Livek

  Chief Executive Officer

 

/s/ David I. Chemerow

David I. Chemerow

Address:

355 Londonberry Road, NW

Atlanta, GA 30327

Employee’s Taxpayer Identification Number:                     

 

- 5 -